 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9    Jason Parrish,                                    No. CV-17-08249-PCT-JJT
10                     Plaintiff,                       ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                       Defendant.
14
15          At issue is the denial of Plaintiff Jason Parrish’s Applications for Supplemental
16   Security Income Benefits and Disability Insurance Benefits by the Social Security
17   Administration (“SSA”) under the Social Security Act (“the Act”). Plaintiff filed a
18   Complaint (Doc. 1) with this Court seeking judicial review of that denial, and the Court
19   now addresses Plaintiff’s Opening Brief (Doc. 13, “Pl.’s Br.”), Defendant Social Security
20   Administration Commissioner’s Opposition (Doc. 14, “Def.’s Br.”), and Plaintiff’s Reply
21   (Doc. 15, “Reply”). The Court has reviewed the briefs and Administrative Record (Doc.
22   12, R.) and now reverses the Administrative Law Judge’s decision (R. at 17–35) as upheld
23   by the Appeals Council (R. at 1–6).
24   I.     BACKGROUND
25          Plaintiff filed applications for Supplemental Security Income Benefits and
26   Disability Insurance Benefits on April 4, 2014 for a period of disability beginning May 15,
27   2012. (R. at 21.) Plaintiff’s claim was denied initially on August 6, 2014 (R. at 21), and on
28   reconsideration on December 18, 2014 (R. at 21). Plaintiff then testified at a video hearing
 1   held before an Administrative Law Judge (“ALJ”) on May 23, 2016. (R. at 17–35.) On July
 2   29, 2016, the ALJ denied Plaintiff’s Application. (R. at 35.) On September 20, 2017, the
 3   Appeals Council denied a request for review of the ALJ’s decision. (R. at 1–6.) On
 4   November 20, 2017, Plaintiff filed this action seeking judicial review of the denial.
 5          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
 6   to provide a complete summary here. The pertinent medical evidence will be discussed in
 7   addressing the issues raised by the parties. In short, upon considering the medical records
 8   and opinions, the ALJ evaluated Plaintiff’s disability based on the following alleged
 9   impairments: chronic obstructive pulmonary disease and emphysema; hearing loss;
10   degenerative disease of the cervical spine; and an anxiety disorder. (R. at 24.)
11          Ultimately, the ALJ determined that Plaintiff “does not have an impairment or
12   combination of impairments that meets or medically equals the severity of the listed
13   impairments in 20 C.F.R. Part 404.” (R. at 24.) The ALJ then found that Plaintiff has the
14   residual functional capacity (“RFC”) to “perform light work as defined in 20 C.F.R.
15   404.1567(b) and 416.967(b) with certain exceptions.” (R. at 26.)
16   II.    LEGAL STANDARD
17          In determining whether to reverse an ALJ’s decision, the district court reviews only
18   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
19   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability
20   determination only if the determination is not supported by substantial evidence or is based
21   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
22   more than a scintilla, but less than a preponderance; it is relevant evidence that a reasonable
23   person might accept as adequate to support a conclusion considering the record as a whole.
24   Id. To determine whether substantial evidence supports a decision, the court must consider
25   the record as a whole and may not affirm simply by isolating a “specific quantum of
26   supporting evidence.” Id. As a general rule, “[w]here the evidence is susceptible to more
27   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
28   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)


                                                  -2-
 1   (citations omitted).
 2          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 3   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
 4   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
 5   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
 6   the claimant is presently engaging in substantial gainful activity. 20 C.F.R. §
 7   404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,
 8   the ALJ determines whether the claimant has a “severe” medically determinable physical
 9   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
10   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
11   impairment or combination of impairments meets or medically equals an impairment listed
12   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
13   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
14   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
15   is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the
16   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
17   final step, where he determines whether the claimant can perform any other work in the
18   national economy based on the claimant’s RFC, age, education, and work experience. 20
19   C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
20   disabled. Id.
21   III.   ANALYSIS
22          Plaintiff raises three arguments for the Court’s consideration: (1) the ALJ erred by
23   failing to take into account Plaintiff’s manipulative limitations; (2) the ALJ erred by failing
24   to consider Plaintiff’s connective tissue disorder; and (3) the ALJ erred by discounting
25   Plaintiff’s symptom testimony. (Pl.’s Br. at 2.)
26
27
28


                                                  -3-
 1          A.      The ALJ Erred by Discrediting Nurse Practitioner Hanks’s Opinion
 2          Plaintiff raises the argument that the ALJ erred by refusing to consider Plaintiff’s
 3   connective tissue disorder. (Pl.’s Br. at 9.) The ALJ’s finding on Plaintiff’s disorder was
 4   based on discrediting the opinion of Nurse Practitioner Deborah Hanks. (R. at 31–32.)
 5   Hanks opined that Plaintiff has Lupus, which “causes chronic pain in joints.” (R. at 504.)
 6   This finding was supported by laboratory testing “indicating a positive ANA result and
 7   high Sjogren’s Anti-SSA-B,” yet the ALJ found that “these results on their own are not
 8   sufficient to establish a conclusive diagnosis, particularly a diagnosis by [a] non-medically
 9   acceptable primary care provider.” (R. at 32.) Because the ALJ’s rejection of Hanks’s
10   medical opinion was her justification for refusing to consider Plaintiff’s connective tissue
11   disorder or its effects on his manipulative abilities, the Court construes Plaintiff’s argument
12   as an assertion that the ALJ erred in discrediting Hanks’s opinion.
13          The ALJ discredited Hanks’s opinion in part because she is a nurse practitioner, and
14   thus not an “acceptable medical source” per a section of the Federal Code of Regulations
15   in effect at the time Plaintiff filed his disability claim. 20 C.F.R. § 404.1513(a) (2013).1
16   Under this pre-2017 version, a nurse practitioner falls under subsection (d)(1) for “other
17   sources” who are “[m]edical sources not listed in paragraph (a) of this section.” 20 C.F.R.
18   § 404.1513(d)(1) (2013). But section 404.1527, also in force at the time of Plaintiff’s
19   application, instructs that,
20          [d]epending on the particular facts in a case, and after applying the factors
            for weighing opinion evidence, an opinion from a medical source who is not
21
            an acceptable medical source . . . may outweigh the medical opinion of an
22          acceptable medical source, including the medical opinion of a treating
            source. For example, it may be appropriate to give more weight to the opinion
23          of a medical source who is not an acceptable medical source if he or she has
24
25          1
               This section was amended in 2017. In the new provision, 20 C.F.R.
     § 404.151(a)(2) (2017), there are two different definitions of “medical opinion.” For claims
26   filed before March 27, 2017, “medical opinion” is defined by the 2013 version, which
     contains the definition of “acceptable medical sources.” For claims filed after March 27,
27   2017, “[a] medical opinion is a statement from a medical source” and does not exclude
     statements from nurse practitioners.
28


                                                  -4-
 1         seen the individual more often than the treating source, has provided better
 2         supporting evidence and a better explanation for the opinion, and the opinion
           is more consistent with the evidence as a whole.
 3   20 C.F.R. § 404.1527(f)(1)2
 4          Here, the ALJ erred by affording little weight to Hanks’s opinion. (R. at 31.) Given
 5   that Hanks was Plaintiff’s primary care provider, she presumably had a more consistent
 6   treating relationship with him than his other physicians.3 Further, Hanks’s diagnosis is
 7   consistent with clinical test results showing that Plaintiff had “a positive ANA result and
 8   high Sjogren’s Anti-SSA-B.” (R. at 32.) Lastly, the ALJ did not point to any testimony from
 9   Plaintiff’s other physicians that contradicts Hanks’s diagnosis. As Plaintiff points out, his
10   treating neurologist hypothesized that Plaintiff’s pain could be “a situation of myofascial
11   pain that is real but difficult to characterize.” (R. at 446.) Myofascial pain is pain in the fascia,
12   which is the primary characteristic of Lupus. (Pl.’s Br. at 9.)
13          An ALJ “may only reject a treating or examining physician’s uncontradicted
14   medical opinion based on ‘clear and convincing reasons.’” Carmickle v. Comm’r of Soc.
15   Sec., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F. 3d at 830-31). “Where such
16   an opinion is contradicted, however, it may be rejected for specific and legitimate reasons
17   that are supported by substantial evidence in the record.” Id. Here, even if Hanks’s opinion
18   was contradicted, the ALJ failed to provide legitimate and specific reasons to discredit her
19   testimony, instead discounting it on the grounds that Hanks is a non-acceptable medical
20   source. Regardless of Hanks’s status as a nurse practitioner, it was error for the ALJ to
21   discredit testimony that was based on a treating relationship with Plaintiff and supported
22   by clinical evidence without identifying specific and legitimate reasons to do so.
23
24
            2
            This section has since been amended, but still applies to all claims filed before
25   March 27, 2017. 20 C.F.R. § 404.1527.
26          3
               The ALJ notes that Hanks “had a limited treating relationship with [Plaintiff].” (R.
     at 31.) Indeed, Hanks only began treating Plaintiff in “early 2013.” (R. at 328.) But the ALJ
27   does not note how long any of Plaintiff’s other physicians have been treating him. And
     “[a]s a general rule, more weight should be given to the opinion of a treating source than
28   to the opinion of doctors who did not treat the claimant.” Lester v. Chater, 81 F.3d 821,
     830 (9th Cir. 1995).

                                                     -5-
 1          B.     The ALJ Must Reevaluate Plaintiff’s Symptom Testimony in Light of
 2                 Nurse Practitioner Hanks’s Properly Credited Opinion

 3          In Plaintiff’s brief, he lists as his first argument that the ALJ erred by failing to
 4   account for his manipulative limitations because the ALJ “found ‘no evidence to support
 5   [Plaintiff’s] testimony [that he] lost all feeling in the right arm and drops things—and
 6   falls—all the time.’” (Pl.’s Br. at 8 (citing R. at 30).) The Court construes this as an
 7   argument that the ALJ erred in rejecting Plaintiff’s testimony about his manipulative
 8   limitations without providing clear and convincing reasons to do so. Thus, Plaintiff’s first
 9   argument is the same as his third—that the ALJ erred in partially discounting Plaintiff’s
10   symptom testimony.
11          While credibility is the province of the ALJ, an adverse credibility determination
12   requires the ALJ to provide “specific, clear and convincing reasons for rejecting the
13   claimant’s testimony regarding the severity of the claimant’s symptoms.” Treichler v.
14   Comm’r of Soc. Sec., 775 F.3d 1090, 1102 (9th Cir. 2014) (citing Smolen, 80 F.3d at 1281)).
15   Here, the ALJ found “no evidence to support the claimant’s testimony [that he] lost all
16   feeling in the right arm and drops things—and falls—all the time.” (R. at 30.) The ALJ also
17   did “not find any manipulative limitations despite the claimant’s testimony . . . that he does
18   not have feeling in his right arm and has had decreased reflexes throughout.” (R. at 29.)
19   Given the Court’s finding that the ALJ erred by discrediting Nurse Practitioner Hanks’s
20   testimony that Plaintiff suffers from Lupus, Plaintiff’s statements must be reevaluated in
21   light of Hanks’s opinion that Lupus could result in joint pain, and consequently,
22   manipulative limitations. On remand, in order to discredit Plaintiff’s symptom and pain
23   testimony, the ALJ must provide clear and convincing reasons to do so in the face of
24   Hanks’s medical opinion.
25   IV.    CONCLUSION
26          The ALJ erred in discrediting the medical opinion of Nurse Practitioner Hanks.
27   Based on the Court’s Order to that effect, the ALJ must reevaluate Plaintiff’s testimony
28   regarding his pain and manipulative limitations. Thus, the Court remands for rehearing so


                                                 -6-
 1   that Plaintiff may be assessed according to his proper limitations. See Triechler v. Comm’r.
 2   of Soc. Sec. Admin., 775 F.3d 1090, 1100 (9th Cir. 2014) (noting that while a district court
 3   may reverse an ALJ’s decision and instruct the SSA to award benefits, “a Social Security
 4   case should usually be remanded to remedy defects in the administrative proceeding”)
 5   (citing Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014)).
 6          IT IS THEREFORE ORDERED reversing the July 29, 2016 decision of the
 7   Administrative Law Judge (R. at 17–35), as upheld by the Appeals Council on September
 8   20, 2017 (R. at 1–6).
 9          IT IS FURTHER ORDERED remanding this matter for further consideration
10   consistent with this Order, which will include crediting the opinion of Nurse Practitioner
11   Hanks, reassessing the credibility of Plaintiff’s testimony, and adjusting the residual
12   functional capacity presented to a vocational expert as necessary.
13          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
14   accordingly and terminate this matter.
15          Dated this 25th day of March, 2019.
16
17                                            Honorable John J. Tuchi
                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
